In two proceedings to (1) validate petitions designating Barry Hurowitz as a candidate in the Liberal Party Primary Election to be held on September 10,1981 for the public office of Civil Court Judge and (2) invalidate said petitions, the appeal is from a judgment of the Supreme Court, Kings County (Hellenbrand, J.), dated August 21,1981, which, inter alia, granted the application to validate the petitions and dismissed the proceeding to invalidate said petitions. Judgment affirmed, without costs or disbursements. No opinion. Mangano, J.P., Rabin, Margett and Thompson, JJ., concur.